Case 18-30959-sgj13 Doc 83 Filed 10/09/19 Entered 10/09/19 15:23:04 Page1of6

LEINART LAW FIRM

11520 N CENTRAL EXPRESSWAY
SUITE 212

DALLAS, TX 75243

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

IN RE: Case No: 18-30959-SGJ-13
LASKEY CARMEN CHATHAM (SSN: XXX-XX-8394) Hearing Date: 11/14/2019

Debtor's Modification of Plan after Confirmation
Date: 9/27/2019

To the Honorable Bankruptcy Judge:

Pursuant to 11 U.S.C. Section 1329, the Debtor requests the following Modification of Debtor's Confirmed Plan herein:

Trustee's History of Case

Date Filed: March 16, 2018 Total Payments Received to Date: $82,786.00
Date of 341: April 23, 2018 Total Payments fo be Current: $94,274.00
Date Confirmed: July 20, 2018 Total Amount Delinquent: $11,488.00

To Be Current Calculated Through: § September 15, 2019

Modification of Debtor Payments to Trustee
+ Change monthly payment amount from $5,744.00 per month to $3,500.00 X 2; $5,949.00 X 40; and/or
« The above change(s) will result in a new "BASE AMOUNT" of $327,746.00 {total due to Trustee under Plan, if all
payments timely made). AND
* Payments to the Trustee in the amount of $3,560.00 will resume on or before 10/5/2019.

Modification of Trustee Payments to Creditors
« Change or provide for the treatment of the following claims:

 

Addi Claim Int
Change Creditor Name/Class Type Collateral Description Amount Value Rate Treatment
CHANGE AUTOS FELIX DBAAUTOFELD 08 GMC YUKON $7 223.63 $15,477.99 5.25% Amount Paid

TCim#28 = Type: E(2) Secured/Vehicle

 

Debtor Attorney Fees

Debtor's attorney shall be allowed an additional fee for this Modification in the total amount of $400.00 of which $0.00 is
to be paid direct and $400.00 is to be paid by the Trustee.

Reason for Modification
Case 18-30959-sgj13 Doc 83 Filed 10/09/19

Debtor's Modification of Plan after Confirmation, Page 2
Case # 18-30959-SGJ-13
LASKEY CARMEN CHATHAM

This modification is requested for the following reason(s):
« To cure arrears to the Trustee.

Entered 10/09/19 15:23:04

« To change or provide for a claim (see claim treatment listed above).

Conditions

This modification will be approved with the following condition(s):

« Wage Directive must be submitted on or before 11/14/2019.
* — If payment is increasing the debtor{s) will be responsible for making the increased portion until the amended Wage

Directive takes effect.

Respectfully Submitted,

py. / Marcus Leinart

LEINART LAW FIRM

Name:___ Marcus Leinart

Page 2 of 6

 

State Bar Number:__ 00794156
Case 18-30959-sgj13 Doc 83 Filed 10/09/19 Entered 10/09/19 15:23:04 Page 3of6

Debtor's Modification of Plan after Confirmation, Page 3
Case # 18-30959-SGJ-13
LASKEY CARMEN CHATHAM

Debtor's Modification of Plan after Confirmation

Notice is hereby given that pursuant to 11 U.S.C. Section 1329, the attached Debtor's Modification of Plan After
Confirmation dated 9/27/2019, will be approved by the Court without hearing, as the Debtor's Modified Chapter 13 Plan
unless a party in interest files a written "Objection to Modification” WITHIN TWENTY FOUR (24) DAYS OF SERVICE
(MAILING) HEREOF, provided the Modified plan is recommended by the Standing Chapter 13 Trustee and the Debtor
has made any subsequent payments under the Modified Plan.

TO BE CONSIDERED, AN "OBJECTION TO MODIFICATION" MUST BE MADE IN WRITING, FILED WITH THE COURT,
AND A COPY SERVED ON THE FOLLOWING PARTIES NO LATER THAN 24 DAYS AFTER SERVICE OF THIS
MODIFICATION.

Debtor: LASKEY CARMEN CHATHAM, 10106 HUFFINES DR, ROWLETT, TX 75089

Attorney: LEINART LAW FIRM, 11520 N CENTRAL EXPRESSWAY, SUITE 212, DALLAS, TX 75243

Court: CLERK'S OFFICE, US BANKRUPTCY COURT, 1100 COMMERCE ST., 12TH FLOOR, DALLAS, TEXAS, 75202
Trustee: TRUSTEE'S OFFICE, 125 E. JOHN CARPENTER FREEWAY, SUITE #1100, IRVING, TEXAS 75062

Notice of Court Hearing and Trustee's Pre-Hearing Conference

On 11/44/2019, which is at least twenty four (24) days from the date of service hereon, a Pre-Hearing Conference with the
Standing Chapter 13 Trustee, on the attached " Debtor's Modification of Plan after Confirmation" will be at 8:30 o'clock
a.m. at:

105 Decker Court, Suite 120, 1st Floor, Irving, TX 75062

Any objections to the proposed Modification not resoived or defaulted at the Trustee's Pre-Hearing Conference will be
heard by the Court at 2:00 PM on 11/18/2019 at:

1100 Commerce Street, Fourteenth Floor, Dallas, Texas

YOU DO NOT HAVE TO ATTEND THE TRUSTEE'S PRE-HEARING CONFERENCE OR COURT HEARING UNLESS
YOU OBJECT TO THE MODIFICATION.

Certificate of Service

| hereby certify that a true copy of the foregoing “Notice of Hearing on Debtor's Modification of Plan After Confirmation" and
"Notice of Court Hearing and Trustee's Pre-Hearing Conference” thereon with a copy of the " Debtor's Modification of Plan After
Confirmation" attached has been served by me on or before 10/21/2019, on the parties listed on the attached matrix by United

States First Class Mail or via electronic mail.
ay,_S/ Marcus Leinart

LEINART LAW FIRM
Name: Marcus Leinart

State Bar Number:_ 00794156

 

 
Case 18-30959-sgj13 Doc 83 Filed 10/09/19 Entered 10/09/19 15:23:04 Page 4of6

Label Matrix for local noticing
0539-3

Case 18-30959-sq413

Northern District of Texas
Dallas

Fri Sep 27 11:09:10 CDT 2019

Garland ISD

c/o Perdue Brandon Fielder Et Al
500 E. Border St. Ste. 640
Arlington, TX 76010-7457

WaterView Community Association, Inc.
7801 Kings Court
Rowlett, TX 75089-7818

Ashley Funding Services, LLC its successors
assigns as assignee of Syndicated

Office Systems, Inc.

Rasurgent Capital Services

PO Box 10587

Greenville, SC 29603-0587

Attorney General of Texas
Collestions Div/Bankruptcy Sec
BO Box 12548

Austin, TX 78711-2548

Conn Appliances, Inc.
c/o Becket and lee LLP
PO Box 3002

Malvern PA 19355-0702

Exeter Finance Corp
PO Box 167399
Trving, TX 75016-7399

Garland ISD

c/o Eboney Cobb

Perdue, Brandon, Fielder, Collins & Mott
500 E. Border Street, Suite 640
Arlington, Texas 76010-7457

Internal Revenue Service
Centralized Insolvency Operations
PO Box 7346

Philadelphia, PA 19101-7346

LVNV Funding, LLC its successors and assigns
assignee of CVF Consumer Acquisition
Company

Resurgant Capital Services

20 Box 10587

Greenville, SC 29603-0587

Dallas County

Linebarger Goggan Blair & Sampson, LLP
c/o Sherrel K. Knighton

2777 Ni, Stemmons Frwy

Suite 1000

Dallas, TX 75207-2328

Rushmore Loan Management Services, LLC
P.O, Box 55004
Irvine, CA 92619-5004

1100 Commerce Street
Room 1254
Dallas, TX 75242-1305

Ashro Lifestyle
PO Box 600849
Dallas, TX 75380-0849

Autos Felix d/b/a Autofelix. com
12253 Self Plaza Drive
Dallas, Texas 75218-1471

Conns Credit Corp
3295 College st.
Beaumont, TX 77701-4611

Exeter Finance LLC
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118-7901

Ginny’ s

c/o Creditors Bankruptcy Service
P.O. Box 800849

Dallas, TX 75380-0849

LVNV Funding
PO Box 10585
Greenville, 8C 29603-0585

LVNV Funding, LLC its successors and assigns
assignee of Homecomings Financial

Network, Inc.

Resurgent Capital Services

FO Box 10587

Greenville, SC 29603-0587

Exater Finance LLC, c/o AIS Portfolio Servic
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118-7901

0.8. Department of Education
PO Box 16448
St. Paul, MX 55116-0448

Ashley Funding Services LLC
Assignee of Syndicated Office Systems
Greenville, SC 29603

Ashro Lifestyle

c/o Creditors Bankruptcy Service
P.O. Box 800849

Dallas, TX 75380-0849

{p) TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
REVENUE ACCOUNTING DIV - BANKRUPTCY SECTION
PO BOX 13528

AUSTIN TX 78711-3528

Dallas County Tax Asseaser/Collector
John R. Ames, CTA

PO Box 139066

Dallas, TX 75313-9066

Garland ISD
PO Box 461407
Garland, TX 75046-1407

Ginnys
PO Box 800849
Dallas, TX 75380-0849

LVNV Funding, LLC its successors and assigns
assignee of Bluestem Brands, Inc.

Resurgent Capital Services

FO Box 10587

Greenville, SC 29603-0587

Leinart Law Firm

11520 N, Central Expressway
Suite 212

Dallas, Texas 75243-6608
Case 18-30959-sgj13 Doc 83 Filed 10/09/19

Linebarger Goggan Blair et al
2777 N. Stemmons Frwy, Ste 1000
Dallas, TX 75207-2326

Monroe & Main

c/o Creditors Bankruptcy Service
P.O, Box 800849

Dallas, TX 75380-0849

Montgomery Ward
PO Box 600849
Dallas, TX 75380-0849

Reviver Financial LL¢/CashWet
PO Box 3023
Hutchinson, KS 67504-3023

Rhodes Capital, LLC

c/o Timothy J. Harvard

Whitaker Chalk Swindle & Schwartz
301 Commerce St., Suite 3500
Fort Worth, TX 76102-4135

Texas Alcoholic Beverage Commission
Licenses and Permit Division

PO Box 13127

Rustin, TS 78711-3127

Texas Workforce Commission, Special Actions
Regulatory Integrity Division

101 E. 15th Street, Room 556

Austin, TX 78778-0001

US Dept of Education
PO Box 5609
Greenville, TX 75403-5609

United States Trustee - Eastern District
Rm 9C60 1100 Commerce St
Dallas, TX 75242-1001

Wilmington Savings Fund Society, FSB,
Quintairos, Prieto, Wood & Boyer, PA
1700 Pacific Avenue, Suite 1545
Dallas, Texas 75201-4641

Midnight Velvet
PO Box 800849
Dallas, 1X 75380-0849

Monroe and Main
PO Box 800849
Dallas, TX 75380-0849

Pinnacle Credit Services, LLC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

Reviver Financial LLC/Rise
PO Box 3023
Hutchinson, KS 67504-3023

RhodesCapital, LIC

c/o Timothy J, Harvard

Whitaker Chalk SwindleéSchwartz PLLC
301 Commerce Straet, Suite 3500
FortWorth, TX 76102-4135

Texas Workforce Commission
101 £ 15th St, RM 370
Austin, TX 78778-0001

U.S. Department of Education
National Payment Center

P.O. Box 790336

St. Louis, MO 63179-0336

United States Attorney- North
3rd Floor, 1100 Commerce St
Dallas, TX 75242

Waterview BOA
7801 Kings Ct.
Rowlett, TX 75089-7818

Laskey Carmen Chatham Jr.
10106 Huffines Dr.
Rowlett, TX 75089-8588

Entered 10/09/19 15:23:04 Page 5of6

Midnight Velvet

c/o Creditors Bankruptcy Service
P.0. Box 800849

Dallas, TX 75380-0849

Montgomery Ward

c/o Creditors Bankruptcy Service
P.O. Box 800849

Dallas, TX 75380-0849

Pinnacle Credit Services, LLC its successors
assigns a3 assignee of Equable Ascent
Financial, LLC

Resurgent Capital Services

PO Box 10587

Greenville, 8C 29603-0587

Rhodes Capital LLC
6833 S. Dayton St. PMB
Englewood, CO 60112-3624

Salene Finance
9990 Richmond Ste. 400 South
Houston, TX 77042-4546

Texas Workforce Commission
TEC Building- Bankruptcy
101 E 15th St

Austin, TX 78778-0001

US Department of Education
BO Box 16448
St, Paul, MN 55116-0448

United States Trustee
1100 Commerce Street

Room 976

Dallas, TX 75242-0996

Wilmington Savings Fund Society, FSB
Selene Finance, LP

9990 Richmond Ave., Suite 400 South
Houston, TX 77042-4546

Marcus B, Leinart

Leinart Law Firm

11520 N. Central Expressway
Suite 212
Dallas, TX 75243-6608
Case 18-30959-sgj13 Doc 83 Filed 10/09/19 Entered 10/09/19 15:23:04 Page 6 of6

Thomas Powers
105 Dacker Court, STE 1150
Irving, TX 75062-3137

The preferred mailing address {p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 0.5.C. 342(£) and Fed. R.Bank.P. 2002 {g} (4).

Comptroller of Public Accounts
Revenue Accounting/Bankruptcy Div
PO Box 13528

Austin, TX 78711

The following recipients may be/hava been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(ujAUTOS FELIX

{d)Dallas County

Linebarger Goggan Blair & Sampson, LLP
c/o Sherrel K. Knighton

2777 N. Stemmons Frwy

Suite 1000

Dallas, TX 75207-2328

End of Label Matrix

Mailable recipients 60
Bypassed recipients 6
Total 66

({u}Rhodes Capital, LLC

{d)Rushmore Loan Management Services, LLC

P.O, Box 55004
Irvine, CA 92619-5004

(u} Wilmington Savings Fund Society, FSB, d/b/

{d)WaterView Community Association, Inc.
7801 Kings Court
Rowlett, TX 75089-7818
